 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   K.J.P., a minor, and K.P.P., a minor,               Case No.: 3:15-cv-2692-H-MDD
     individually, by and through their mother,
12
     LOAN THI MINH NGUYEN, who also                      ORDER:
13   sues individually and as successor in
     interest to her now deceased husband,               (1) GRANTING MOTION FOR
14
     Lucky Phounsy, and KIMBERLY NANG                    ENTRY OF JUDGMENT BY
15   CHANTHAPHANH, individually,                         SANTEE DEFENDANTS
                                       Plaintiffs,       [Doc. No. 172]
16
17   v.                                                  (2) ENTERING FINAL JUDGMENT
                                                         IN FAVOR OF AARON BAGLEY,
18   COUNTY OF SAN DIEGO, SAN
                                                         AARON HACKETT, CITY OF
     DIEGO COUNTY SHERIFF’S
19                                                       SANTEE, LAKESIDE FIRE
     DEPARTMENT, et al.,
                                                         PROTECTION DISTRICT, MARC
20                                  Defendants.          POYNTER, AND DAVID CSIK
21
22
23         On April 30, 2019, Aaron Bagley, Aaron Hackett, and the City of Santee (“Santee

24   Paramedic Defendants”) filed a motion for entry of judgment in their favor under Federal

25   Rule of Civil Procedure 54(b). (Doc. No. 172.) On May 20, 2019, Plaintiffs filed a response

26   in which Plaintiffs state that they agree to entry of final judgment as to Santee Paramedic

27   Defendants, but only if final judgment is also entered as to Defendants Lakeside Fire

28   Protection District, Marc Poynter, and David Csik (“Lakeside Paramedic Defendants”).


                                                     1
                                                                               3:15-cv-2692-H-MDD
 1   (Doc. No. 176.) On May, 23, 2019, Lakeside Paramedic Defendants joined Santee
 2   Paramedic Defendants’ motion for entry of judgment. (Doc. No. 178.) On May 24, 2019,
 3   Santee Paramedic Defendants filed a reply in support of their motion. (Doc. No. 179.) For
 4   the following reasons, the Court grants the motion, and enters judgment in favor of
 5   Defendants Bagley, Hackett, City of Santee, Lakeside Fire Protection District, Poynter,
 6   and Csik.
 7                                        BACKGROUND
 8         This case arises from an altercation between San Diego Sheriff’s Department
 9   Officers and the deceased, Lucky Phounsy. (See Doc. No. 171 at 3–4.) After the altercation,
10   Phounsy was treated and transported to the hospital by Santee Paramedic Defendants and
11   Lakeside Paramedic Defendants. (See id.) On November 2, 2016, Plaintiffs filed the
12   operative second amended complaint alleging a series of claims against three sets of
13   Defendants—San Diego Sheriff’s Department Defendants, Santee Paramedic Defendants,
14   and Lakeside Paramedic Defendants. (Doc. No. 50.) On April 12, 2019, the Court granted
15   summary judgment in favor of Santee Paramedic Defendants, Lakeside Paramedic
16   Defendants, San Diego County Sheriff William Gore, and San Diego County Sheriff’s
17   Department Sergeant Kevin Ralph on all claims made against them. (Doc. No. 171.) In its
18   order, the Court denied summary judgment to the remaining San Diego Sheriff’s
19   Department Defendants, (Id.), who have subsequently made an interlocutory appeal of the
20   Court’s denial of qualified immunity. (Doc. No. 173.)
21                                          DISCUSSION
22         Federal Rule of Civil Procedure 54(b) provides, “[w]hen an action presents more
23   than one claim for relief . . . or when multiple parties are involved, the court may direct
24   entry of a final judgment as to one or more, but fewer than all, claims or parties only if the
25   court expressly determines that there is no just reason for delay.” In determining whether
26   entry of judgment is appropriate, a court must first determine whether it has rendered a
27   “final judgment”—“a judgment that is ‘an ultimate disposition of an individual claim
28   entered in the course of a multiple claims action.’” Wood v. GCC Bend, LLC, 422 F.3d

                                                   2
                                                                                  3:15-cv-2692-H-MDD
 1   873, 878 (9th Cir. 2005) (citing Curtiss–Wright Corp. v. General Electric Co., 446 U.S. 1,
 2   7 (1980)). A ruling is final and therefore appealable if it “ends the litigation on the merits
 3   and leaves nothing for the court to do but execute the judgment” with respect to that party
 4   or claim. Arizona State Carpenters Pension Tr. Fund v. Miller, 938 F.2d 1038, 1039 (9th
 5   Cir. 1991) (citation omitted). Here, in granting summary judgment in favor of Santee
 6   Paramedic Defendants and Lakeside Paramedic Defendants, the Court rendered a final
 7   judgment on all remaining claims against them. (See Doc. No. 171.)
 8         Second, the court must determine whether there is any just reason for delay. Id.; see
 9   Fed. R. Civ. P. 54(b). “It is left to the sound judicial discretion of the district court to
10   determine the ‘appropriate time’ when each final decision in a multiple claims action is
11   ready for appeal. This discretion is to be exercised ‘in the interest of sound judicial
12   administration.’” Wood, 422 F. 3d at 878 (citing Curtiss–Wright, 446 U.S. at 8). A goal of
13   Rule 54(b) is to prevent piecemeal appeals. See AmerisourceBergen Corp. v. Dialysist W.,
14   Inc., 465 F.3d 946, 954 (9th Cir. 2006). The court must consider “whether the dismissed
15   claims are separable from the remaining claims and whether granting certification will
16   result in an appellate court having to issue multiple decisions on the same issue of law or
17   fact.” FamilyCare Inc. v. Oregon Health Auth., No. 6:18-CV-00296-MO, 2019 WL
18   309761, at *2 (D. Or. Jan. 23, 2019) (citing Curtiss-Wright, 446 U.S. at 8). Entry of
19   judgment under Rule 54(b) is appropriate even where claims require proof of the same
20   facts if it will streamline future litigation. See Texaco, Inc. v. Ponsoldt, 939 F.2d 794, 798
21   (9th Cir. 1991).
22         The Court concludes that here, there is no just reason to delay entering judgment in
23   favor of Santee Paramedic Defendants and Lakeside Paramedic Defendants. Santee
24   Paramedic Defendants argue that claims against them are distinct and several from claims
25   made against San Diego Sheriff’s Department Defendants, and that they should not have
26   wait for the rest of the case to conclude to receive a final judgment, which could take a
27   significant period of time. (Doc. No. 172-1.) Plaintiffs argue that there is some factual
28   overlap between the facts relating to all Defendants on Plaintiffs’ for negligence, deliberate

                                                   3
                                                                                  3:15-cv-2692-H-MDD
 1   indifference, substantive due process, and municipal liability. (Doc. No. 176 at 3–6.)
 2   Plaintiffs however concede that granting final judgment at this time in favor of Santee
 3   Paramedic Defendants and Lakeside Paramedic Defendants would not result in piecemeal
 4   appeals because it would permit Plaintiffs to appeal the Courts orders in this case at the
 5   same time as the ongoing appeal by San Diego Sheriff’s Department Defendants. (Id. at 7.)
 6   Plaintiffs ask that if the Court enters judgment in favor of Santee Paramedic Defendants, it
 7   also enters judgment in favor of Lakeside Paramedic Defendants in order to consolidate
 8   Plaintiffs’ intended appeal. (Id.)
 9           After consideration of the circumstances of this case, the Court concludes in its
10   discretion that there is no just reason for delaying entry of judgment in favor of the Santee
11   Paramedic Defendants and Lakeside Paramedic Defendants. Plaintiffs’ claims against the
12   Santee Paramedic Defendants and Lakeside Paramedic Defendants are sufficient divisible
13   from Plaintiffs’ claims against the San Diego Sheriff’s Department Defendants. Further,
14   granting final judgment in favor of Santee Paramedic Defendants and Lakeside Paramedic
15   Defendants at this time streamlines future litigation and would not result in piecemeal
16   appeals.
17                                        CONCLUSION
18           Accordingly, the Court grants Santee Paramedic Defendants’ motion for entry of
19   judgment pursuant to Federal Rule of Civil Procedure 54(b). The Court directs the Clerk
20   of Court to enter final judgment against Plaintiffs and in favor of Defendants Aaron Bagley,
21   Aaron Hackett, City of Santee, Lakeside Fire Protection District, Marc Poynter, and David
22   Csik.
23           IT IS SO ORDERED.
24   DATED: May 24, 2019
25
                                                   MARILYN L. HUFF, District Judge
26                                                 UNITED STATES DISTRICT COURT
27
28

                                                   4
                                                                                 3:15-cv-2692-H-MDD
